Citation Nr: 0931771	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder strain and residuals of rotator cuff 
repair with spur formation. 

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches. 

3.  Entitlement to service connection for status post 
hysterectomy, recurrent bacterial vaginosis, urinary tract 
infections, and herpes simplex II (claimed as vaginal 
discharge/itching).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 
1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In June 2005, the RO granted service connection for residuals 
of right shoulder surgery with spur formation and assigned an 
initial 10 percent rating.  The RO also granted service 
connection and a 10 percent initial rating for migraine 
headaches.  The effective dates for service connection for 
both disabilities were in January 2003, the date of receipt 
of the claim. 

In March 2009, the RO granted an increased initial rating of 
20 percent for the right shoulder disability, effective 
January 2003.  

In a substantive appeal received in March 2006, the Veteran 
requested a hearing before the Board sitting in Washington, 
D.C.  However, the Veteran withdrew the request for a hearing 
in writing in December 2008.     

In the December 2008 correspondence, the Veteran included a 
claim for service connection for an anxiety disorder and for 
total disability based on individual unemployability.  As 
these issues have not been adjudicated, the Board refers the 
issues to the RO for further action as appropriate.     

The issue of an initial rating in excess of 10 percent for 
migraine headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder is manifested by 
limitation of motion in flexion and abduction that is between 
shoulder level and mid-way between the side and shoulder 
level (54 to 90 degrees) but with additional loss on 
repetition and moderate to moderately severe levels of pain 
and functional loss.  

2.  The Veteran underwent a total vaginal hysterectomy in 
October 2000, many years after service.  The surgical 
procedure was not related to any aspect of service.  

3.  The Veteran's recurrent bacterial vaginitis and herpes 
simplex II infections first manifested many years after 
service, were not noted on the most recent examination, and 
are not related to any aspect of service. 

4.  The weight of credible evidence is that Veteran does not 
currently have recurrent urinary tract infections.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 30 
percent but not greater for right shoulder strain and 
residuals of rotator cuff repair with spur formation have 
been met for the entire period of time covered by the appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5203 (2008).  

2.   The criteria for service connection for gynecological 
and urinary system disorders including hysterectomy, 
recurrent bacterial vaginosis, urinary tract infections, and 
herpes simplex II have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for a 
disability of the right shoulder.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in the case of these claims has been satisfied.

For the claim for service connection for gynecological and 
urinary disorders, the RO provided notice in February 2003 
that met the requirements for certain symptoms except that 
the notice did not provide information on the criteria for 
assignment of a rating or effective date.  An additional 
notice in December 2003 addressed an expanded scope of 
symptoms but did not address the assignment of a rating or 
effective date and was provided after the initial decision.  
In order to determine whether to proceed with the 
adjudication, the Board will examine whether the error was 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

The Board finds that the lack of notice did not affect the 
essential fairness of the adjudication.  In a November 2004 
statement and in notices of disagreement in June 2005 and 
July 2005, the Veteran described her symptoms and treatment 
in service and the chronology of treatment after service.  
Therefore, the Board concludes from these statements that the 
Veteran had actual knowledge of three criteria for 
substantiating the claim for service connection.  
Furthermore, the RO provided the criteria in a March 2004 
statement of the case and in correspondence in November 2007 
with an opportunity to respond.  Although these documents may 
not substitute for adequate and timely notice, the documents 
showed that the Veteran was made aware of the requirements, 
and the Board concludes that a reasonable person would 
understand what was necessary to substantiate the claim.  

Regarding the criteria for assigning a rating and effective 
date, the Board concludes that such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to the 
claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Army as a radio technician and 
antiaircraft missile crewmember.  She contends that her 
gynecological and urinary system disorders first manifested 
in service and that her right shoulder disorder and migraine 
headaches are more severe than are contemplated by the 
initial and current ratings.  

Right Shoulder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
the disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Limitation of motion of the dominant arm at the shoulder 
warrants a 20 percent rating if motion is to the shoulder 
level, a 30 percent rating if to midway between the side and 
the shoulder, and a 40 percent rating if to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
normal range of motion of the shoulder is from zero degrees 
at the side to 180 degrees overhead in both forward elevation 
and abduction, and 90 degrees internal and external rotation.  
38 C.F.R. § 4.71a, Plate I.  As the plane of motion is not 
specific in this diagnostic code, the Board will consider all 
planes set forth in Plate I.  See Mariano v. Principi, 17 
Vet. App. 305 (2003).  

Impairment of the clavicle or scapula warrants a 10 percent 
rating for malunion or nonunion without loose movement.  A 20 
percent rating is warranted for nonunion with loose movement 
and for dislocation of the clavicle.  Otherwise, impairment 
is rated on function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  As there is no evidence of 
ankylosis, recurrent dislocations, malunion or deformity of 
the bone structure, or other impairment of the humerus, the 
criteria for these deficits do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes, 5200, 5202.

Degenerative or traumatic arthritis, confirmed by X-ray, will 
be rated on the basis of limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010.

Diagnostic Codes for scars other than on the head, face, or 
neck provide compensable ratings for scars that are deep or 
cause limited motion if the scar exceeds 39 square 
centimeters.  A compensable rating is warranted if a scar is 
superficial and does not limit motion if the scar is 929 
square centimeters or greater.  A compensable rating is also 
warranted for scars that are unstable or painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2008).  

In a June 1974 enlistment medical questionnaire, the Veteran 
stated that she was right handed.  Service treatment records 
showed that the Veteran sought treatment in August 1976 for 
pain in the right arm.  The examiner noted no reports from 
the Veteran of any traumatic accident or injury.  The 
examiner noted no bruises, and an X-ray was negative.  No 
abnormalities of the right shoulder were reported by the 
Veteran or noted by examiners in physical examinations in 
March 1977 and June 1979. 

The claims file contains records of Workers' Compensation and 
Social Security Administration medical and adjudicative 
records relevant to a workplace injury of the right shoulder 
in September 2001 when she fell while washing the interior of 
a truck.  In October 2001, a private orthopedic physician 
noted the Veteran's report of the fall at work and that she 
was initially treated at a primary care clinic with anti-
inflammatory medication and physical therapy without 
improvement.  The physician noted the Veteran's report of no 
previous history of right shoulder injury.  A magnetic 
resonance image showed a complete tear with separation of the 
supra spinatus tendon (rotator cuff tear) and degenerative 
spur formation of the acrimioclavicular joint.  In December 
2001, the physician performed diagnostic arthroscopy followed 
by an open surgical repair of the torn rotator cuff and 
removal of the spur.  The physician noted no immediate 
complications.  In post operative examinations over the next 
three months, the physician noted gradual reduction of pain 
but limitations in range of motion of the shoulder.  The 
Veteran also participated in a program of physical therapy.  
In March 2002, the physician advised the Veteran not to drive 
vehicles and limit activity to sedentary tasks.  The 
physician indicated that the Veteran had reached the level of 
maximum medical improvement in April 2002.  

In April 2002, a private physician performed a functional 
capacity evaluation of the Veteran's right shoulder.  On 
examination, the range of motion was 80 degrees flexion, 52 
degrees extension, 60 degrees abduction, 60 degrees internal 
rotation, and 68 degrees external rotation.  Functionally, 
the physician noted limitations in lifting, carrying, 
pushing, pulling, and reaching with the right arm.  He noted 
that the Veteran could raise the arm to the shoulder level 
only occasionally and not at all above that level.  There was 
no limitation in handling or fingering function.  The 
physician noted the Veteran's reports of difficulty in 
performing household and yard work, toileting, and washing 
hair and the left side of the body.  She reported that she 
was able to operate a motor vehicle except for difficulty 
changing gears and adjusting instrument panel controls.  The 
physician stated that the Veteran should not drive a vehicle.  
Another private physician performed a similar evaluation in 
September 2002 with generally the same assessment.  

The RO received the Veteran's claim for service connection in 
January 2003.  In March 2003, a VA physician noted the 
Veteran's report of the injury and surgery of the right 
shoulder in 2001.  The Veteran reported continuous but 
variable pain in the shoulder caused by lifting or reaching 
overhead or behind the back.  The Veteran experienced right 
arm weakness, stiffness, and fatigue and obtained no relief 
from medication.  On examination, the physician noted pain, 
muscle spasms, and crepitus with active and passive movement.  
Range of motion was 90 degrees flexion and abduction, 18 
degrees adduction, and 23 and 28 degrees external and 
internal rotation respectively.  The physician estimated arm 
strength as two on a scale of zero to a normal of five.  An 
X-ray obtained in May 2003 suggested mild degenerative joint 
disease. 

In October 2003, a VA therapist noted the Veteran's reports 
of continued right shoulder pain with a range of motion of 80 
degrees flexion and 70 degrees abduction and advised an 
additional course of physical therapy.  The same month a 
psychologist performed a disability evaluation for SSA and 
noted the Veteran's reports of difficulty sleeping and 
performing household activities due to right shoulder pain 
and limitation of motion.  However, the psychologist noted 
that the Veteran was able to operate a vehicle.  In October 
2003, a private physician performed a state disability 
evaluation.  He noted the Veteran's reports of the 2001 
injury and current right shoulder pain, difficulty with 
reaching motion and occasional numbness.  On examination, 
range of motion was 70 degrees active flexion and 100 degrees 
passive flexion limited by pain.  Abduction was 60 degrees 
active and 100 degrees passive.  External rotation was 75 
degrees and internal rotation was 30 degrees.  Muscle 
strength was 3.5 on a scale of zero to five with no 
functional deficits of the hand.  An X-ray showed 
irregularities on the surface of the acromioclavicular joint, 
a small inferior osteophyte of the distal right clavicle, and 
degenerative changes consistent with chronic rotator cuff 
strain.  

In August 2003 and December 2003, the Veteran was granted 
Workers' Compensation settlement and SSA benefits for the 
right shoulder disability. 

In November 2003, a VA physical therapist noted that the 
Veteran was experiencing only a temporary relief of shoulder 
pain from the therapy.  The therapist noted a range of motion 
of 50 degrees flexion, 27 degrees abduction, 40 to 45 degrees 
external rotation with little or no improvement over the 
period of therapy.  Internal rotation was not measured due to 
pain.  The therapist noted that the Veteran was not likely to 
improve with additional therapy.  

In an October 2004 RO hearing, the Veteran stated that she 
injured her right shoulder in service in 1976 when she fell 
while installing a radio antenna on a vehicle.  She stated 
that she was provided a sling and medication and was limited 
in duty for six weeks.  She stated that she continued to 
experience trouble with the shoulder and received treatment 
from private physicians after discharge.  The RO had 
previously attempted in April 2003 to obtain the associated 
treatment records but was unsuccessful.  The Veteran further 
stated that she sustained another fall in 2001 and 
subsequently underwent surgery that year.  Later in October 
2004, a private family physician noted that he reviewed the 
service treatment records and concluded that the rotator cuff 
tear and spur formation was related to military service.  He 
did not provide specific details or rationale.  

In March 2005, a VA physician noted a review of the claims 
file including the October 2004 opinion of the family 
physician.  He noted the Veteran's reports of the injuries in 
service and at work in 2001 and that she currently was 
experiencing moderate to severe daily pain with weakness, 
stiffness, swelling, heat, giving way, fatigability, and lack 
of endurance but no locking of her right shoulder.  She 
reported using muscle relaxant medication with some relief 
and occasionally a brace.  On examination, the physician 
noted no effusion, tenderness, crepitus, spasms, or 
deformity.  He noted a healed 1.5 centimeter by 10 centimeter 
surgical scar on the anterior of the right shoulder.  Range 
of motion was zero to 76 degrees flexion, zero to 54 degrees 
abduction, and zero to 35 degrees adduction with pain.  The 
physician was unable to measure external and internal 
rotation but noted weakness, fatigue, lack of endurance, and 
primarily pain on repetition.  

In January 2008, a VA examiner noted a review of the claims 
file and the history of injury and treatment of the right 
shoulder.  The physician noted the Veteran's reports of a 
constant ache and pin-stick, knot, and heavy sensation in the 
shoulder with decreased range of motion and an inability to 
hold objects in the right hand.  The Veteran reported that 
she was unable to lift objects or perform household chores 
such as vacuuming and sweeping.  The Veteran did not use a 
support device but had some difficulty with dressing.  On 
examination, the physician noted a 3 to 3.5 centimeter non-
tender, well healed surgical scar with no keloid formations. 
However, there was tenderness on the anterior of the 
shoulder.  Range of motion was 80 degrees flexion and 
abduction and 60 degrees internal and external rotation.  An 
X-ray showed no remaining evidence of a rotator cuff tear but 
mild acromioclavicular joint separation and a small 
intraspinatus calcific tendinitis.  The physician described 
the functional loss as moderate declining to moderately 
severe on repetitive use or flare-ups.  

The Board concludes that an increased initial rating of 30 
percent but not greater is warranted for right shoulder 
strain and residuals of rotator cuff repair with spur 
formation for the entire period covered by this appeal.  The 
Board notes that the Veteran's symptoms of pain, weakness, 
fatigability, and limitations in range of motion have been 
relatively constant since the effective date of service 
connection in January 2003 with the exception of additional 
weakness of the hand noted in January 2008.  However, there 
is no medical evidence to link the emergent loss of hand 
strength to the shoulder injury or residuals of surgery.  The 
Veteran experiences a range of motion in flexion and 
abduction that is between shoulder level and mid-way between 
the side and shoulder level (27 to 90 degrees) but with 
additional loss on repetition.  Internal and external 
rotation, when measured, was also limited (23 to 75 degrees).  
As this range of limitation in flexion and abduction falls 
between the 20 and 30 percent rating criteria, the Board 
concludes that the higher rating is warranted.  Although the 
most recent imaging studies showed no residual rotator cuff 
damage and mild joint separation and a small calcific 
tendinitis, the Veteran experiences moderate to moderately 
severe levels of pain and functional loss.  

A higher rating for limitation of motion is not warranted 
because the range of motion is above 25 degrees from 
alongside.  A separate rating for dislocation or malunion of 
the humerus or clavicle is not warranted as these deficits 
were not shown in the imaging or examinations.  A separate 
rating for the surgical scar is not warranted because the 
scar is not large, tender, unstable, or contributory to the 
limitation of function. 

The Board finds that there is no basis for referral for 
consideration of an extra-scheduler rating in this case.  38 
C.F.R. § 3.321(b) (1).  The Veteran has not presented any 
evidence that the service-connected right shoulder disability 
is unique and not addressed by the rating criteria.  
Specifically, there is no evidence of frequent 
hospitalization.  Although the Veteran no longer is employed 
as a vehicle operator, medical examiners noted that her 
disability does not preclude other forms of employment that 
do not require lifting, carrying, or pushing activities that 
would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  Thus, there is no basis 
for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Gynecological and Urinary Disorders

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The claims file contains certificates that show that the 
Veteran gave birth to three children while in service in 
January 1976, August 1978, and February 1981.  

Service treatment records showed that the Veteran was five 
months pregnant in September 1975 and sought treatment for 
pelvic pain and dysuria.  Laboratory tests showed no urinary 
infection.  The examiner diagnosed ligament strain.  However, 
in March 1976, after the birth of her child, an examiner 
noted recurrence of urinary and back discomfort, diagnosed a 
urinary tract infection, and prescribed medication.  A 
recurrent infection was again treated in May 1976.  In June 
1976, the Veteran sought treatment for exposure to gram 
negative intracellular diplococci.  The diagnosis is not 
legible but the record suggests that the Veteran was 
prescribed antibiotic medication.  In November 1976, the 
Veteran sought treatment for chronic dysmenorrhea but there 
is no record of immediate examination or treatment. 

In March 1977 and June 1979 physical examinations, the 
Veteran denied any history of gynecological disorders, and 
none were noted by the examiners.  

In September 1979, the Veteran sought treatment for recurrent 
menstrual cramping.  Examiners determined that she was 
pregnant.  The Veteran was followed for recurrent bleeding 
and cramps for the next three months.  Regrettably, she 
experienced a miscarriage in December 1979.  In November 
1980, the Veteran sought treatment for infertility.  An 
examiner noted her reports of regular but shortened menstrual 
periods and no unusual discharge.  Two weeks later, the 
Veteran sought treatment for heavy, nonspecific discharge, 
but laboratory tests were negative.  The Veteran gave birth 
to a child in February 1981.  Although the record is not 
completely clear, there is a notation that the Veteran 
underwent a partial hysterectomy in March 1983.  However, the 
next note in the record indicates that the Veteran underwent 
a salpingostomy in February 1983.  A third note in June 2003 
showed that the umbilical incision after a bilateral tubal 
ligation "looked good."  Service treatment records do not 
contain the results of a discharge physical examination. 

In September 1995, a private physician noted that the Veteran 
denied any dysuria, hematuria, nocturia, vaginal discharge or 
itching.  However, on examination the physician noted some 
vaginal discharge and diagnosed monolial vaginitis. 

In May 2000, a private physician noted that the Veteran had 
undergone a tubal ligation at some time in the past.  The 
physician noted that the Veteran experienced regular 
menstrual cycles but with heavy discharge, clotting, and 
abdominal pain.  The physician performed a total vaginal 
hysterectomy in October 2000. 

In an October 2001 medical history questionnaire, the Veteran 
denied any abnormal urinary or gynecological symptoms.  VA 
outpatient treatment records from April 2002 to February 2003 
are silent for any urinary or gynecological or urinary 
treatment. 

In March 2003, a VA examiner noted the Veteran's reports of 
vaginal discharge and itching starting when she had been 
treated for a bacterial infection in service.  The Veteran 
reported that she had been told in service that she underwent 
a partial hysterectomy.  However, her private physician in 
2000 suspected cervical cancer and performed a total 
hysterectomy.  At the start of the procedure, the Veteran's 
uterus and ovaries were found to be intact.  The Veteran 
reported no current abnormal bleeding but experienced a 
recurrent blister-like rash.  The examiner noted a white 
thick vaginal discharge and mild erthyma but no tears or 
lesions of the vaginal wall.  Laboratory testing was positive 
for herpes simplex infection.  The examiner also diagnosed 
recurrent bacterial vaginosis and urinary tract infections.  

In March 2005, a VA examiner noted a review of the claims 
file and commented that a note in the service treatment 
records referred to a "partial hysterectomy" in August 
1983.  However, the examiner also noted the record of a total 
vaginal hysterectomy in 2000.  The examiner suggested that 
portions of the service treatment records were missing.  The 
Veteran reported that she had not experienced menses from 
1983 to 1999 and therefore assumed that she had a 
hysterectomy in service.  The Veteran reported that she then 
began to have menses that lasted seven days.  Although the 
Veteran reported some dysuria, urinary incontinence, and 
recent treatment in October 2004 for vaginitis, she denied 
any recurrent urinary tract infections and reported that her 
symptoms did not interfere with daily activities.  The 
examiner noted no lesions or tenderness and laboratory 
testing was normal.  The examiner diagnosed old leiomyomata 
and menorrhagia prior to an October 2000 hysterectomy and old 
contraception with a bilateral tubal ligation in February 
1983.  The examiner concluded that the Veteran did not 
undergo a partial hysterectomy in service but rather 
underwent a tubal ligation.  The examiner further concluded 
that the total vaginal hysterectomy in 2000 was not related 
to military service because the Veteran did not incur trauma 
or disease of the genitourinary tract while on active duty 
that eventually resulted in the hysterectomy.   

The Board concludes that service connection for a 
hysterectomy is not warranted.  The Board finds no 
indications that portions of the Veteran's service treatment 
records are missing because the records generally show a 
continuity of care without cross references to treatment that 
was not documented.  A partial hysterectomy was not performed 
in service.  A total vaginal hysterectomy was performed in 
2000, many years after service, and was not related to any 
aspect of service.  The Veteran gave birth to three children 
in service, one in 1981 after experiencing symptoms and 
discomfort leading to a miscarriage in 1979.  The Board 
acknowledges that the Veteran was treated for dysmenorrhea on 
one occasion in November 1976 but no abnormalities or 
recurrent symptoms were noted in a physical examination in 
1977.   In the autumn of 1979, the Veteran was treated for 
recurrent bleeding and cramping prior to the miscarriage.  
Thereafter, the Veteran gave birth to a third child and 
underwent a tubal ligation.  The Veteran was treated for 
vaginitis starting in 1995, many years after service, and 
underwent a total hysterectomy in 2000.   The Board places 
greatest probative weight on the opinion of the examiner in 
March 2005 who reviewed and discussed the entire record of 
gynecological care and concluded that the hysterectomy in 
2000 was not related to any of the treatment in service.  

The Board further concludes that service connection for 
recurrent bacterial vaginosis, herpes simplex II infection, 
and recurrent urinary tract infections is not warranted.  The 
Veteran was treated for a bacterial infection on one occasion 
in service in June 1976 with no follow-up care and no chronic 
disorder noted on a 1977 physical examination.   The first 
diagnosis of bacterial vaginosis was in 1995 and herpes 
simplex infection in 2003, many years after service.  No 
abnormal symptoms related to these infections were noted in 
2005.  

The Veteran was treated for urinary tract infections on two 
occasions in service in March and May 1976 with no chronic 
disorders noted on a 1977 physical examination.  Many years 
later in 2003, an examiner noted recurrent urinary 
infections.  However, the examiner in 2005 noted that the 
Veteran denied any recurrent urinary tract infections and 
laboratory tests on that occasion were normal.  The Board 
places greater probative weight on the results of the most 
recent examination that showed no recurrent urinary tract 
disorders or bacterial infections.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Board concludes that the examinations and 
opinion regarding a hysterectomy are sufficient to decide the 
claim.  Regarding recurrent bacterial and urinary infections, 
the Board notes that the Veteran was treated in service in 
1976 with no recurrent infections or chronic disorders noted 
for the remainder of her service.  The first notations of 
treatment for a bacterial infection after service were in 
1995, and the first notations of treatment for recurrent 
urinary tract infections was in 2003 but were not noted by 
the examiner in 2005.  Therefore, the Board concludes that an 
additional examination for bacterial and urinary tract 
infections is not warranted because there is no continuity of 
symptoms in service after 1976 or continuing symptoms after 
service until 1995.  The Veteran reported treatment for a 
bacterial and herpes infection in March 2003 and October 2004 
but no chronic bacterial or urinary tract infections were 
diagnosed by an examiner in March 2005.  Therefore, the Board 
concludes that an additional examination is not required 
because the weight of credible evidence is that the Veteran 
does not have current chronic bacterial or urinary tract 
infections.   

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 30 percent but not greater for right 
shoulder strain and residuals of rotator cuff repair with 
spur formation is granted, subject to the legal criteria 
governing the payment of monetary benefits.

Service connection for gynecological and urinary system 
disorders including hysterectomy, recurrent bacterial 
vaginosis, urinary tract infections, and herpes simplex II is 
denied.  


REMAND

Service treatment records showed that the Veteran sustained 
an injury to the left and right eyes in December 1980.  The 
circumstances were not noted, and the Veteran was prescribed 
eye medication.  In July 1983, the Veteran was examined after 
trauma to the head in a personal assault.  There was no loss 
of consciousness or visual disturbances, and X-rays of the 
skull were normal.  In January 1985, the Veteran submitted a 
claim for service connection for residuals of a head injury 
sustained in a car accident in July 1983.  

In December 1987, a VA examiner noted the Veteran's report of 
a head injury in June 1982 sustained in an accident on a 
missile platform.  The Veteran reported that she lost 
consciousness and was hospitalized for two days with a 
fractured skull.  

The claims file contains VA and private outpatient treatment 
records and VA examinations from April 2002 to November 2008 
that showed diagnosis and treatment for migraine headaches.  
In March 2003, a VA examiner noted the Veteran's reports of 
experiencing headaches since the birth of her first child in 
1976 when she was also found to have elevated blood pressure.  
In October 2003, a VA examiner noted the Veteran's reports of 
experiencing recurrent headaches for the previous twenty 
years.  The examiner noted no neurologic defects except that 
the Veteran displayed a decrease in affect and was not able 
to follow three step commands.  The examiner diagnosed 
tension headaches. 

In an October 2004 RO hearing, the Veteran stated that she 
first experienced migraine headaches in service for which she 
was treated with medication and time off from duty.  The 
headaches caused sensitivity to light and dizziness.  The 
Veteran also discussed the head injuries in the missile 
launcher and auto accidents in service.  She stated that she 
was treated at sick call and given some time off.   

A VA examiner in March 2005 noted that the Veteran reported 
the onset of headaches in 1976 but also attributed the 
disorder to head trauma in 1979 and 1983.  In June 2005, the 
RO granted service connection for migraine headaches, noting 
the incidences of head trauma in service.  An initial rating 
of 10 percent was assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

In November 2008, a VA physician reviewed the VA electronic 
medical records, noting that the Veteran received VA primary 
care.  The physician noted the Veteran's reports of head 
injuries in the auto and missile launcher accidents in 
service.  The Veteran reported that she continued to 
experience daily severe headaches behind the eyes, around the 
temples, and down the occipital area to the neck with light 
sensitivity and some nausea and dizziness but no vomiting or 
weakness in the extremities.  The Veteran noted that the 
headaches are stimulated by anxiety, frustration, and 
occasionally with certain types of medication for 
hypertension.  The Veteran reported that she was unemployed 
but not because of headaches.  On examination, the physician 
noted some tenderness over the occipital area and muscles of 
the neck and trapezius but no spasms or neurological 
deficits.  The physician diagnosed anxiety related muscle 
tension headaches with mild to moderate functional 
impairment. 

In a December 2008 statement, the Veteran noted that she 
experienced daily incapacitating headaches lasting up to six 
hours and that she is unable to work as a result of the 
headaches. 

The Board concludes that an evaluation of the Veterans 
recurrent headache symptoms is warranted under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 for brain disease as a result 
of trauma.  Although the Veteran noted that her headaches 
first manifested in 1976, prior to any head trauma, some but 
not all examiners noted a relationship of the current 
symptoms to the incidences of trauma.  A VA examiner in 
October 2003 noted some symptoms of inability to follow 
simple commands.  Therefore, the criteria under Diagnostic 
Code 8045 should be considered.  Further, if this diagnostic 
code is found to be applicable, the Veteran must be advised 
that the disorder may also be reviewed under new criteria for 
traumatic brain injury, effective October 23, 2008 and 
applicable, on request, to disorders previously rated under 
the old criteria.  See 73 Fed. Reg. 54,693 (Sep. 23, 2008). 

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA medical records pertaining to the veteran that are 
dated from August 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her 
representative with notice of the old and 
new rating criteria for brain disease 
from trauma under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

2.  Obtain records of VA outpatient 
treatment from August 2008 to the 
present.  Associate any records obtained 
with the claims file.  

3.  Schedule the Veteran for a VA 
examination for headaches and residuals 
of brain trauma.  Request that the 
physician review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's recurrent headaches and 
residual symptoms of head trauma to 
include any neurologic, cognitive, or 
emotional/behavioral dysfunction.  

4.  Then, readjudicate the claim for an 
initial rating for migraine headaches to 
include consideration of the old criteria 
of 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  If applicable to the Veteran's 
disorder, readjudicate the claim for 
increased rating under the new criteria.  
If the decision remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


